DETAILED ACTION 
The amendment submitted on March 18, 2021 has been entered.  Claims 38-40 and 44 are pending in the application.  Claims 38-40 are rejected and claim 44 is allowed.  
Maintained Rejections Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form 
Claims 38-40 remain rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 9,321,755 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Instant claim 40 is directed to the compound “3-(4-amino-1,2,5-oxadiazol-3-yl)-4-(3-bromo-4-fluorophenyl)-1,2,4-oxadiazol-5(4H)-one,” illus-trated below.  35 U.S.C. 271(a) provides that “whoever without authority makes, uses, offers to sell, or sells any patented invention, within the United States, or imports into the United States any patented invention during the term of the patent therefor, infringes the patent.”  Anyone who uses the compound of claim 40 without authority would therefore infringe claim 40 if it were to be allowed.  On the other hand, the ‘755 patent (cited in the prior action) claims a process comprising reacting, i.e., using (not making), the compound of instant claim 40:  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

3-(4-amino-1,2,5-oxadiazol-3-yl)-4-(3-bromo-4-fluorophenyl)-1,2,4-oxadiazol-5(4H)-one 
Note that this compound also meets the limitations of claims 38-39 because “a” and “b” are both zero, and “R3b” is an aryl group substituted by two halogens.  When performing the reaction as recited in claim 1 of the ‘755 patent, one would necessarily also meet the limitations of the instant claims.  The ‘775 patent claims a method of using the compound of instant claim 40, so a case of double patenting exists.  Stated another way, it is not possible to perform the method of claim 1 of the ‘775 patent without using a compound that meets the limitations of instant 38-40.  
product of the reaction is immaterial, it is the starting material recited in claim 1 of the ‘755 patent that is at issue.  The compound “F5” recited in claim 1 of the ‘755 patent is the very same compound of instant claim 40.  The examiner therefore maintains that the rejection is proper. 
Claims 38-40 would be allowable if a terminal disclaimer, including the statement required by 37 CFR 1.321(c)(3), were to be submitted.  
Conclusion 
THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the exten-sion of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the 
/Theodore R. Howell/ Primary Examiner, Art Unit 1628